Citation Nr: 1429416	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified in July 2009 before the undersigned at a travel board hearing at the RO.  At the request of the Veteran, the record was held open for 30 days so that he may submit additional evidence.  No additional evidence was received and the record was closed.  The Board remanded this matter in October 2009.


FINDING OF FACT

Prostate cancer was not shown in service and is unrelated to active duty service, to include asbestos exposure therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this case, the duty to notify was satisfied by way of an August 2008 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, a VA examination report, and lay statements from the Veteran have been obtained. 

The Veteran was afforded a VA examination in April 2010, which is adequate because the examiner reviewed the claims file, discussed the Veteran's medical history, and supported all conclusions with analyses based on objective testing and/or observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there has been substantial compliance with the Board's remand directives, as the RO obtained additional VA treatment records, provided an examination, and requested from the Veteran in November 2009 and January 2010 additional information and/or releases pertaining to other treatment providers, to which he responded with an internet article, but no release or other provider information.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Finally, the Veteran provided relevant testimony during a July 2009 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ identified the issue on appeal and asked specific questions directed at identifying whether the appellant met the criteria for establishing service connection.  Moreover, the appellant testified as to relevant information necessary to decide the claim.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that the Veteran is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary.

Analysis

The Veteran contends that he currently has prostate cancer that is related to service, to specifically include asbestos exposure therein.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Following a careful review of the record, the Board finds that service connection for prostate cancer is not warranted.

Initially, the Board concedes that the Veteran has a current diagnosis of prostate cancer.  VA treatment notes dated in January 2008 show that the Veteran underwent a radical prostatectomy for prostate cancer.  The Board also observes that the RO has also conceded that the Veteran was probably exposed to asbestos during his service as an aviation structural mechanic (DD 214).  

However, the Veteran's claim is denied because the most probative evidence fails to show a nexus between prostate cancer and asbestos exposure.  In this regard, an April 2010 VA examiner opined that the Veteran's prostate cancer is less likely as not due to asbestos exposure during active service.  In support of the opinion, the examiner explained that the cause of prostate cancer is essentially unknown, but is associated with common risk factors including age, race, ethnicity, exposure to certain toxins, and dietary and genetic factors.  The examiner acknowledged the existence of some studies that suggest "a possible link" between asbestos exposure and prostate cancer, but pointed out that those studies "have been largely inconclusive in terms of indicating any causality of asbestos exposure and the development of adenocarcinoma of the prostate."  He further notes that medical literature does not typically identify asbestos exposure as a significant risk factor for development of prostate cancer, and further, although there has been a question of an association, "there have been no studies that indicate a preponderant [sic] evidence of causality..."  On examination, the examiner found no other evidence of asbestos-related disease, such as pleural thickening or pleural plaques.  Based on a review of the claims file and the Veteran's clinical presentation, the examiner found "no evidence of any injury, event, or illness that occurred while on active military duty that would likely have resulted in his current prostate cancer."

As the April 2010 VA opinion was based on a review of the claims file, physical examination of the Veteran, and supported by a detailed rationale, and as it accounted for positive evidence of record, it is afforded great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, there are no contrary medical opinions of record, despite the Veteran's competent July 2009 testimony that he was told by a physician that there may be a relationship between the prostate cancer and asbestos exposure.

While the Veteran submitted an internet article suggesting an association between prostate cancer and asbestos exposure, the April 2010 VA examiner generally addressed similar studies and found them to be inconclusive as to causality.  Furthermore, as the April 2010 VA opinion is specific to the Veteran and considered his medical history, it is accorded more probative value.  Indeed, while the internet article may constitute competent medical evidence, it does not analyze the specific facts of this case and is, therefore, accorded little probative value.

To the extent that the Veteran himself asserts that his prostate cancer is related to service, he has not been shown to have the requisite medical training to render an etiological opinion on the etiology of his prostate cancer.  In this regard, prostate cancer can be caused by various factors including age, obesity, toxin exposure, and diet, and determining the etiology of prostate cancer requires medical expertise. Thus, the Veteran's opinion as to the etiology of his prostate cancer is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Finally, the Veteran does not assert that he served in Vietnam or was otherwise exposed to herbicides.  He explicitly denied both Vietnam service and herbicide exposure on his May 2008 initial application for VA benefits.  Therefore presumptive service connection for prostate cancer is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the preponderance of the probative evidence weighs against the Veteran's claim.  Entitlement to service connection is not warranted.

ORDER

Service connection for prostate cancer is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


